Citation Nr: 0528773	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from September 1951 to October 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The RO denied 
entitlement to special monthly pension.

The Board remanded the claim in November 2003 for procedural 
development and re-adjudication.  Most recently, in a 
supplemental statement of the case (SSOC) issued in January 
2005, the RO denied entitlement to special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  The case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The competent and probative evidence does not show that 
the veteran is blind as defined by VA regulations; he is not 
shown to be a patient in a nursing home; he is not shown to 
require the use of special prosthetic or orthopedic 
appliances and is not bedridden. 

3.  The competent and probative evidence does not indicate 
that the veteran is currently unable to dress and feed 
himself, to attend to the wants of nature, and/or to keep 
himself ordinarily clean and presentable, or unable to 
protect himself from the hazards or dangers incident to his 
daily environment without care or assistance on a regular 
basis.

4.  The veteran has no single disability schedularly ratable 
at 100 percent, nor is he substantially confined to his 
dwelling and the immediate premises. 


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance of another person 
or being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352, 4.71a, 
4.84a, 4.104, 4.115b, 4.119, 4.124a, 4.130, Diagnostic Codes 
5292-5293, 6028, 7101, 7599-7530, 7913, 8199-8105, and 9433.  
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran's claim was received in March 2001 and 
a rating was issued in August 2001.  The Board acknowledges 
that the timing of the notice in this case was noncompliant 
with the statutory requirement that it should precede the 
initial RO decision; however, the Board finds that this 
notice error was not prejudicial to the appellant.  The 
proper subsequent VA process, in this case consisting of 
subsequent RO adjudicative action, and a VCAA notification 
letter, essentially cured the error in the timing of notice, 
and afforded the appellant a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In February 2004, the RO notified the appellant of evidence 
needed for a service connection claim and what the evidence 
must show to establish entitlement to an increased evaluation 
for a service-connected disability.  The RO notified the 
appellant of the four required content elements.  He was 
notified of the information and evidence not of record 
(1) needed to substantiate his claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide and 
(4) to provide any evidence or information he might have 
pertaining to his appeal.  See 38 C.F.R. § 3.159(b)(1).  

The appellant was also advised, by virtue of a detailed June 
2002 statement of the case (SOC) and a supplemental statement 
of the case (SSOC) issued in January 2005 of the pertinent 
law and what the evidence must show in order to substantiate 
his claim.  In addition, the June 2002 SOC provided the 
appellant with the new regulations implementing the VCAA.  
The Board therefore finds that appropriate notice has been 
given in this case.  The appellant responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.  For these reasons, any failure in 
the language of VCAA notice by the RO constituted harmless 
error.  It is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

The veteran has been afforded a medical examination and 
pertinent outpatient treatment records were obtained.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Pertinent criteria for special monthly pension

38 U.S.C.A. § 1521 provides that "each veteran of a period of 
war who meets the service requirements of this section and 
who is permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful  
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
38 U.S.C.A. § 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is not in need of regular aid and 
attendance but has a single disability rated as permanent and 
total and (1) has an additional disability or disabilities 
independently ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  38 U.S.C.A. § 1521 is 
implemented by provisions in the Code of Federal Regulations.  
See 38 C.F.R. § 3.351(b), (c), and (d).

Applicable regulations provide that pension benefits are 
payable at a special, higher rate (with a higher minimum 
income limit) to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d); 38 C.F.R. §§ 
3.351(a)(1), 3.352.  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).

The criteria for establishing the need for regular aid and 
attendance require that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or that he be a patient in a nursing 
home because of mental or physical incapacity; or that he 
establish a factual need for aid and attendance.  38 U.S.C.A. 
§ 1502(b); 38 C.F.R. §§ 3.351, 3.352.

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards  
or dangers incident to his daily environment.  An individual, 
who is bedridden, as that term is defined by regulation, 
meets the criteria for aid and attendance.  Id.

For the purpose of the above, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  The 
particular personal function(s) that the claimant must be 
unable to perform must be one of the enumerated disabling 
conditions, but he is not required to satisfy all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App.  
222, 224 (1996).

Regulations further provide that a veteran who does not 
qualify for increased pension based on the need of regular 
aid and attendance of another person shall be entitled to an 
increased pension if, in addition to having a single 
permanent disability evaluated as 100 percent disabling under 
a regular schedular evaluation, the veteran has an additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling, and which involve 
different anatomical segments or bodily systems, or, if in 
addition to having a single permanent disability evaluated as 
100 percent disabling under a regular schedular evaluation a 
veteran is substantially confined as a direct result of his 
disabilities to a dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

III.  Factual background and analysis

In a September 1988 rating action, the RO found that the 
veteran was permanently and totally disabled.  Accordingly, 
the RO granted his claim of entitlement to VA non-service-
connected disability pension benefits effective from 
September 1987.  The veteran has requested that he be paid 
special monthly pension by reason of being in need of aid and 
attendance or being housebound.  

A medical certificate dated in January 2001 from a private 
doctor shows a diagnosis of Parkinson's disease.  

At a VA aid and attendance examination in May 2001, the 
veteran traveled there by private car and his wife 
accompanied him.  He was not hospitalized and was not 
bedridden.  He appeared mentally sound and capable of 
managing his benefit payments.  During a typical day, he was 
able to attend to activities of daily living and needs of 
nature by himself without assistance.  He went whenever 
necessary to attend medical appointments and also went to 
church.  He could do so by himself alone.  He was well 
groomed in clean, casual attire, well developed and erect, 
well nourished and walked with a normal gait.  His blood 
pressure was 160/94, 170/96 and 162/100.  He had no 
functional restrictions with reference to strength and 
coordination and ability for self-feeding, fastening 
clothing, bathing, shaving and toileting.  The examiner noted 
that the veteran had no restriction but might seek assistance 
to button his shirt occasionally and also to lather the right 
side of his body with soap while bathing.  He frequently 
dropped the soap from his right hand, due to a very weak 
grip.  He was able to walk well doing so with adequate 
propulsion and balance and for yet undetermined distances 
without tiring.  He had no limitation of motion or deformity 
of the spine.  There was no mechanical aid used by the 
veteran, or recommended by the examiner, for ambulation.  The 
veteran was able to go out of his home alone for medical 
appointments, to church, and to the barbershop. 
 
The evidence shows that, on VA examination for aid and 
attendance in May 2001, the veteran denied suffering from eye 
cataracts or ever to have suffered from ketoacidosis but 
complained of monocular diplopia in the left eye.  The 
examiner indicated that the veteran's best-corrected vision 
was not 5/200 or worse in both eyes and that the veteran 
still enjoyed fairly good vision.  There was a diagnosis of 
early senile cataracts.  

The diagnoses were Parkinsonism by history, diabetes mellitus 
insulin dependent with peripheral neuropathy, arterial 
hypertension; early senile cataracts and history of acute 
renal failure.

At a VA neurological examination in June 2001, the veteran 
complained that he had problems to write, eat, and do any 
type of dexterous movements with his hands, especially the 
right hand.  At times he also had difficulty to walk.  He was 
alert, oriented, and cooperative with good memory, good 
insight and judgement.  He had a shuffling gait and needed 
several steps to turn around.  He had severe resting tremors 
on the right sided extremities.  He had severe difficulty for 
rapid alternating and dexterous movements of both hands and 
feet but no dysmetria as such.  He had right sided weakness 
graded as 3.5-4/5.  The diagnoses were Parkinson's disease 
and diabetic peripheral neuropathy.  

The veteran was seen for a VA eye consultation in October 
2003 for a routine examination and no ocular history or 
previous treatment was noted.  There was no visual field 
deficit bilaterally.  His visual acuity with correction (with 
glasses) was 20/30 bilaterally.  The diagnoses were 
refraction error, hyperopia; presbyopia; no evidence of 
diabetic retinopathy and presenile cataracts.  

Outpatient treatment records show that in April, August, and 
September 2004, he was alert and oriented in time, place, and 
person.  He was ambulatory in no apparent distress.  He was 
well developed, well nourished and well groomed.  

In March 2004, the veteran was seen for follow-up of right 
arm tremors since four years earlier.  On examination, he was 
without evidence of Parkinson's disease.  There was evidence 
of intention tremor which could be ideopathic, familiar or 
medication effects.  The veteran related a family history of 
tremor and the examiner noted that the veteran was taking 
medication which had a side effect of tremors. 

The Board finds that the competent medical evidence in this 
case does not show the veteran is blind (or has visual acuity 
of 5/200 or less in both eyes) and does not show he is 
helpless or nearly helpless due to his disabilities.  
Although his wife accompanied him to the May 2001 aid and 
attendance examination, and he occasionally seeks assistance 
with dressing or bathing, the evidence shows that he is able 
to take care of practically all of his activities of daily 
living without the regular aid and attendance of another 
person.  

Although one examiner in May 2001 described the veteran's 
gait as shuffling, he was shown to ambulate without aids or 
assistance.  Similarly, the VA outpatient treatment records 
in 2004 show that the veteran was ambulatory in no apparent 
distress, well groomed, alert and oriented in time, place, 
and person.  These findings do not support a helpless or 
nearly helpless state, or that the veteran is mentally and 
physically incapable of protecting himself from the hazards 
incident to his daily environment.  All in all, it is shown 
that he is able, in all essential respects, to take care of 
himself and protect himself without the regular aid and 
attendance of another person.

In regard to entitlement to special monthly pension at the 
housebound rate, the most recent rating decision indicates 
that the veteran does not have a single permanent disability 
that is evaluated as 100 percent disabling and he does not 
appear to be claiming that any of his disabilities should be 
assigned a 100 percent rating.  It also appears that he is 
not confined to his home or the immediate premises.  No 
medical professional has opined the veteran is housebound or 
unable to leave his home.  Therefore, the Board finds that 
the veteran's claim for housebound benefits must be denied.  
38 C.F.R. § 3.351(d).  The clinical evidence in this case 
clearly and expressly controverts the allegation that the 
veteran is housebound.  Furthermore, he does not have a 
single disability ratable as 100 percent.  Therefore, the 
schedule precludes the housebound rate in his case.  

Based upon the forgoing, the Board finds that the criteria 
for entitlement to special monthly pension by reason of being 
in need of aid and attendance are not met.  Since the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim must be denied.


ORDER

Special monthly pension on account of the need for the 
regular aid and attendance of another person or at the 
housebound rate is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


